Mellen C. J.
delivered the opinion of the Court.
The defendants are deacons of the society of shakers in the town of Alfred, in'the county of York, and the property of the society was conveyed to them and vested in them subsequently to the act of Massachusetts of 1785, ch. 51; and prior to our act of 1821. The form of conveyance is by deed to the deacons; and it was decided by this court in the case of Anderson v. Brock, 3 Greenl. 243, that the above mentioned statute extended to the society of shakers; and that the deacons of all such societies were, in virtue of it, constituted a corporation for the purposes specified. Our statute of 1821, ch. 42, on the same subject, is almost an exact transcript of the act of Massachusetts. Bylaw, then, the deacons hold the legal estate in trust for the society. On all these points the counsel perfectly agree. And it is also admitted, though the report of the judge does not particularly state the fact, that the present action is founded on a promissory note, which was signed by the defendants as sureties for a young woman, then residing with the society, though not a member of it, for a debt claimed to be due from her to the promissee ;■ though it appears that the verdict was against the plaintiff.
*59Such being the facts, it manifestly appears that the note in question, must be considered as given, not for any consideration connected with the society, whose estate is held by them in trust; and it is certainly wholly foreign from their duty, and not within their legitimate powers, to subject the property holden by them in trust, to the payment of their own private debts, much less when those debts were in appearance contracted in the character of sureties, for an asserted debt of another. Such a misappropriation of the funds can never be sanctioned, without a violation of the principles of law, and those on which the association is founded. In this view of the case, it is very clear that the witnesses who were admitted, had no interest in the event of the cause which, on any legal ground, could exclude them, whether any releases were exchanged or not. And therefore we do not enter into an examination of the terms of either of the releases, but lay them out of the case. The case of Wells v. Lane, 8 Johns. 462, was a penal action against a member of a society called shakers. And there it whs held that a member of the society was a competent witness. No releases were given in ¿hat case. For the reasons above stated, we are all of opinion that tfee motion cannot be sustained. There must be
Judgment on the verdict.